Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/314502 has claims 1-10 pending.

Priority /Filing Date
Applicant claimed Foreign Priority from Chinese Application No. CN2017105709501. The priority filing date of this application is July 13, 2017.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated March 19, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i)	As per claim 1, step (1) – the claimed element “the counter shape and size” do not have sufficient antecedent basis in the claim. Additionally, it is not clear from the claim language – what “a model” referred in this step implies i.e. which model it is referring to since the claim recites several  models in the subsequent limitations such as “a compact mode of each particle”, “a plurality of particle models” “a normal-sized model”. It is uncertain “a model” in step (1) pertains to which of these model and as a result “a modeling space and boundary” as mentioned in this steps is undefined and is therefore indefinite. 
ii)  As per claim 1, step (2) – the claimed element “the volume sum of particles”  and “the volume sum of particle phases” do not have sufficient antecedent basis in the claim. Also it is not clear what these terms implies. Are they same or different entities? How are they connected to individual particle volume and “predetermined grading”. Sufficient clarification and explanation is needed in the claim language to connect relationships between all these claimed elements.
“the volume sum of the particle models” do not have sufficient antecedent basis in the claim. Is it the same element as “the volume sum of particles” of the previous step (2)? Also since the term β is not defined in the claim, the claimed term V(i-j) x β is indefinite. Moreover , since the claimed term V(i-j) x β appear to be  mathematically expressing a summed quantity (i.e. the volume sum of the particle models), the summation term such as              
                Σ
            
         is missing in this expression.
iv) As per claim 1, step (5) – the claimed element “the volume of the compact model” do not have sufficient antecedent basis in the claim. Also the term “expanding the size of the compact model of each particle by 1/α times, and expanding the volume by 1/β times too, thereby expanding the compact model of each particle to a normal-sized model conforming to the predetermined grading in step (2)” is indefinite and is overall meaning uncertain because a) the term β is not defined in the claim b) how is expanding “the size of the compact model of each particle by 1/α times” is related to “expanding the volume by 1/β times too” – are size and volume are same or different entities c) “ predetermined grading in step (2)” is an indefinite and uncertain element as stated ii) before-therefore the meaning of the whole steps (5) is indefinite.
v) As per claim 3, step d, – the meaning of the  term “the sizes of the particles being changed from i x α ~j x α to i~j, and the volume sum of the particles also being expanded by l x β times, from V(i-j) x β to V(i-j)” is indefinite because of the same reasoning as iv) above. Also the mathematical expression “~” in this claim donot appear to be appropriate- appropriate terminology should be  “-”. The same is applicable for “steps a~b,” in claim 4 and “steps a~e,” and “steps a~f” in claim 5. 
vi) As per claim 5, step c, the claimed element “the real particle shape” do not have sufficient antecedent basis in the claim. 
“the sphere” and “the inscribed polyhedron” do not have sufficient antecedent basis in the claim.
viii) As per claim 10, the claimed element “the sphere generated” and “the random point” do not have sufficient antecedent basis in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 2A Prong One:
Independent claim 1 recite the limitations:  
“(2) drawing up the volume sum of particles within each size range according to a predetermined grading, that is, setting the volume sum of particle phases within a size range of i to j to be V(i-j);
(3) randomly obtaining a plurality of particle models within a size range of i x α to j x α in the modeling space, wherein α <1, the volume sum of the particle models is V(i-j) x β, each particle does not interfere with the surrounding particles, and a compact model of each particle within the size range of i to j is obtained;
(4) repeating step (3) to generate compact models of particles within all size ranges.
(5) expanding the volume of the compact model of each particle in step (4) in the modeling space of step (1), that is, expanding the size of the compact model of each particle by 1/α times, and expanding the volume by 1/β times too, thereby expanding the compact model of each particle to a normal-sized model conforming to the predetermined grading in step (2), where the obtained particle distribution model is the desired high-density particle structure model.”
-all of which are mathematical calculations and mathematical relationships.  The independent claims also recite “(1) drawing up the contour shape and size of a model, that is, determining a modeling space and a boundary thereof;”- which is a mere data gathering step that is being used by the mathematical calculations and relationships limitations above and could be performed mentally or is a mental step.    If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation that are of purely mathematical calculations and relationships in nature, then it falls within the “mathematical concepts” grouping of abstract ideas.  As such claims 1 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of “(1) drawing up the contour shape and size of a model, that is, determining a modeling space and a boundary thereof;”- which is a mere data gathering step that is being used by the mathematical calculations and relationships limitations above and is a insignificant pre-solution activity. The claim, in the preamble further recites “a high-density discrete particle multiphase system” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

	Step 2B:
	Finally, Claims 1 recite “a high-density discrete particle multiphase system” in the preamble which perform the method steps and therefore this entity only implies a general purpose computer or entity rather than a specific machine or entity under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of general purpose computer or entity to perform the drawing, obtaining, repeating and expanding steps amount to nor more than mere instructions to apply the exception using generic computer components or elements.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Claims 1 is not patent eligible.
	The dependent claims 3-10 recite additional steps of expanding the compact model, obtaining a plurality of particle models within the size range, numerical method of discrete elements, modeling of a two-dimensional mesa-structure, generation of fiber model-all of these steps of purely mathematical calculations and relationships in nature, and falls within the “mathematical concepts” grouping of abstract ideas, claims 3-10 are also not patent eligible.
	The dependent claim 2 recite the high density discrete particle multiphase system as a particle reinforced composite material, a granular material in soft matter, a particle accumulation material or a short fiber reinforced composite material, which is an additional step of defining the high density discrete particle multiphase system mentioned in the preamble of Claim 1 in terms 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-2, 6-10 are rejected under 35 U.S.C. 103 as being obvious over Yaghoobi et al. hereafter Yaghoobi (Mesoscale Fracture Analysis of Multiphase Cementitious Composites Using Peridynamics, MDPI, 2017, pp 1-21), in view of John Favier hereafter Favier (Pub. No.: US 2014/0039858 A1).

	Regarding Claim 1, Yaghoobi discloses a modeling method for a high-density discrete particle multiphase system (Yaghoobi: abstract), comprising the following steps:
(Yaghoobi: page 1 : Introduction: aggregate size, shape, surface texture, grading and volume fraction at the mesoscale; Also see page 6 secion 2.2. 1st and 2nd paragraphs: );
(2) drawing up the volume sum of particles within each size range according to a predetermined grading, that is, setting the volume sum of particle phases within a size range of i to j to be V(i-j) (Yaghoobi: page 5 section 2.1, Figures 2, 3: Mesoscopic Constituent Materials: Numerical specimens with varying aggregate volume fraction and porosity;  page 6 section 2.2: Distribution of Constituent Materials into Multi-Phases: a grading curve must be provided to determine the volumetric ratio of the coarse aggregate and gradation);
(3) randomly obtaining a plurality of particle models within a size range of i x α to j x α in the modeling space, wherein α <1, the volume sum of the particle models is V(i-j) x β, each particle does not interfere with the surrounding particles, and a compact model of each particle within the size range of i to j is obtained (Yaghoobi: page 6 section 2.2: Note the random particle selection and random numbers to define the location of current aggregate and uniform distribution);
(4) repeating step (3) to generate compact models of particles within all size ranges (Yaghoobi: page 6 section 2.2: step 5: Repeat the random placement in Steps 2–3 until the conditions in Step 4 are satisfied; step 7: Repeat Steps 2–6 until the remaining area is no longer available to generate additional aggregate in the grading segment); 
Yaghoobi donot explicitly teach:
(5) expanding the volume of the compact model of each particle in step (4) in the modeling space of step (1), that is, expanding the size of the compact model of each particle by 1/α times, and expanding the volume by 1/β times too, thereby expanding the compact model of each particle to 
Favier teaches: 
(5) expanding the volume of the compact model of each particle in step (4) in the modeling space of step (1), that is, expanding the size of the compact model of each particle by 1/α times, and expanding the volume by 1/β times too, thereby expanding the compact model of each particle to a normal-sized model conforming to the predetermined grading in step (2), where the obtained particle distribution model is the desired high-density particle structure model (Favier: Figure 4, [0056], [0057], [0058], [0061]: the system now performs a simulation using the specified particles ( operation 460)…….. the particle shape and size descriptors of the data object 310 are used only once to generate an assembly of model particles whose subsequent motion is calculated for a certain period of time by the DEM execution engine 110. At the end of the chosen simulation period, the positions, orientations and any other calculated data concerning the state of the model particles in a volume of interest is saved in a data file  (operation 470)…..;  the user creates the virtual volume or surface in ( or on) which the component model particles of the model bulk material, as specified in the discrete element material model 310, will be generated during the simulation).
Yaghoobi and Favier are analogous art because they are from the same field of endeavor. They both relate to discrete element modelling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above numerical modeling method of discrete particles, as taught by Yaghoobi, and expanding the model for user selected bulk material, as taught by Favier.
(Favier: [0003]).

Regarding Claim 2, the combinations of Yaghoobi  and Favier further discloses the modeling method according to claim 1, wherein the high density discrete particle multiphase system is a particle reinforced composite material, a granular material in soft matter, a particle accumulation material or a short fiber reinforced composite material (Yaghoobi: page 4 section 2.1: Mesoscopic Constituent Materials).

Regarding Claim 6, the combinations of Yaghoobi and Favier further discloses the modeling method according to claim 1, wherein voids between the particles are used as a second phase, and a multiphase model is thus generated (Yaghoobi: page 2 section 1.3, 1.4: air void content and distribution; page 4 section 2.1: Air void: Mesoscopic air voids are distributed throughout the cement paste and could lower the compressive strength of the concrete).

Regarding Claim 7, the combinations of Yaghoobi and Favier further discloses the modeling method according to claim 1, wherein in step (3), α =0.4~0.9, and β = α3(Yaghoobi: page 6 section 2.1 and page 7 section 2.2-Examiner’s Remark (ER): claimed α and β ranges are broad ranges obvious to an artisan of ordinary skill).

Regarding Claim 8, the combinations of Yaghoobi and Favier further discloses the modeling method according to claim 1, wherein in step (5), the method of expanding the compact model of each particle may be a numerical method of discrete elements (Yaghoobi: page 2 section 1.2: discrete element method- a continuum is represented by a network of discrete elements; page 8 section 3.1: Description of a Numerical Model).

Regarding Claim 9, the combinations of Yaghoobi and Favier further discloses an application of the modeling method according to claim 1 in the modeling of a two-dimensional mesa-structure, wherein the volume in the above modeling method is replaced by area, the sphere generated at the random point is replaced by a circle, the inscribed polyhedron is replaced by an inscribed polygon of a circle, and β = α2 (Yaghoobi: page 4 section 2.1: Mesoscopic Constituent Materials; Figure 1: four phases in a two-dimensional mesoscale concrete model; page 6 section 2.2: The aggregate shape is assumed circular; step 1- Determine the total area of the coarse aggregate, Aagg, with the aggregate size between di and di+1, using Equation (1)).

Regarding Claim 10, the combinations of Yaghoobi and Favier further discloses an application of the modeling method according to claim 1 in the modeling of a fiber reinforced composite material, wherein the sphere generated at the random point in the above modeling method is replaced by a column, and a fiber model is generated from the column (Yaghoobi: page 6 section 2.1 and page 7 section 2.2).

7.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being obvious over Yaghoobi et al. hereafter Yaghoobi (Mesoscale Fracture Analysis of Multiphase Cementitious Composites Using Peridynamics, MDPI, 2017, pp 1-21), in view of John Favier hereafter Favier (Pub. No.: US 2014/0039858 A1), further in  view of Wriggers et al. hereafter Wriggers (“Micro-Meso-Macro Modelling of Composite Materials”. COMPLAS 2005, pp 1-19).

Regarding Claim 3, the combinations of Yaghoobi and Favier further discloses the modeling method according to claim 1, wherein in step (5), the method of expanding the compact model of each particle comprises the following steps:
a, dividing the boundary of the modeling space in step (1) into finite element meshes, and assigning material properties to the finite element meshes (Yaghoobi: page 8-9 Section 3.2: Material Models: Note the mesh size and analysis result obtained by the  peridynamic and finite element methods);
b, dividing the particles in step (4) into finite element meshes, and assigning material properties to the finite element meshes (Yaghoobi: page 4 section 2.1: homogenized properties of the matrix and Mechanical properties of concrete mixtures; page 8-9 Section 3.2: Material Models: Note the mesh size and analysis result obtained by the  peridynamic and finite element methods);
c, defining a contact judgment mode between the particles and between the particles and the boundary of the modeling space, so that they do not penetrate each other (Yaghoobi: page 6 section 2.2: Step 4: Check the placement of aggregate: Two conditions must be met to position the aggregate. First, the aggregate must be located within the analytical specimen boundary with a minimum clearance distance from the specimen boundary);
However, the combinations of Yaghoobi and Favier do not explicitly discloses:
(i-j) x β to V(i-j).
Wriggers discloses:
d, applying a temperature or a heat flux load to the particles by finite element method to cause thermal expansion; after 1/α times thermal expansion, the sizes of the particles being changed from i x α ~j x α to i~j, and the volume sum of the particles also being expanded by l x β times, from V(i-j) x β to V(i-j) (Wriggers: Section 6-pages 12-16: stress –strain due to thermal expansion).
Yaghoobi, Favier and Wriggers are analogous art because they are from the same field of endeavor. All of them relate to discrete element modelling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above numerical modeling method of discrete particles, as taught by the combinations of Yaghoobi and Favier, and incorporating the use of thermal expansion in the model, as taught by Wriggers.
One of ordinary skill in the art would have been motivated to do this modification in order to find correlation between moisture, temperature and the inelastic material behavior which serve as a basis for a multi-scale mortar-concrete model, as suggested by Wriggers (Wriggers: page 1 last paragraph-page 2 first paragraph).

Regarding Claim 4, the combinations of Yaghoobi, Favier and Wriggers further discloses the modeling method according to claim 3, wherein 
(Yaghoobi: pages 8-9 section 3.2: Material Models); 
in step b, the particles are of a thermoelastic material or a thermoplastic material(Yaghoobi: pages 7 section 2.3: isotropic elastic materials; Wriggers: page 6 paragraph 3: visco-plastic effects);
in steps a~b, the particle models are divided into shell or solid elements, and the model boundary is of solid elements or shell elements (Yaghoobi: page 2 section 1.2: The peridynamic method is well suited for modeling solid bodies with discontinuities);
in step c, the contact mode is surface-to-surface contact, or node-to-surface contact, or node-to-node contact (Yaghoobi: page 6 section 2.2: Step 4: Check the placement of aggregate: Two conditions must be met to position the aggregate. First, the aggregate must be located within the analytical specimen boundary with a minimum clearance distance from the specimen boundary).

Allowable Subject Matter
8.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 USC § 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
None of prior art of record teaches at least:
wherein in steps (1) to (3), the method of obtaining a plurality of particle models within the size range of
i x α to j x α comprises the following steps:
a, randomly generating a point within the modeling space, and generating a sphere having the diameter of i x α to j x α by using the point as the center;

c, generating an inscribed polyhedron in the sphere, optionally selecting several vertexes of the polyhedron, and moving the polyhedron along the radius of the sphere to form concave and convex surfaces so as to obtain a particle model that approximates the real particle shape;
d, judging whether the generated particle interferes with the model boundary, and if the interference occurs, deleting the portion of the particle outside the model boundary;
e, calculating the volume of the particle model obtained in step d;
f, repeating steps a~e, and summing the volumes of the obtained particle models to obtain
              
                Σ
            
        V; and
g, judging whether              
                Σ
            
        V reaches V(i-j) x β, and if not, repeating steps a~f. (claim 5);

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Carmona et al. (From fracture to fragmentation: discrete element modeling - Complexity of crackling noise and fragmentation phenomena revealed by discrete element simulations, 2015, arXiv:1509.01003v1, pp 1-18) briefly review the motivations and basic idea behind the DEM approach to cohesive particulate matter and then give an overview of on-going developments and applications of the method focusing on two fields where recent success has been achieved.
Pirker et al.  (“Improving the applicability of discrete phase simulations by smoothening their exchange fields”, Elsevier Inc., 2010, pp 2479-2488) teaches three procedures of smoothening the DP momentum exchange fields, namely (a) diffusive 
Favier et al.  (US 20110032255 A1) teaches a computer-implemented method for discrete element modelling of a plurality of discrete elements corresponding to particles and physical geometry elements. The modelling performs a simulation through time of physical interactions of the particles with each other and with the physical geometry elements in a three-dimensional space.
Lorenz et al. (US 20050066301 A1) discloses a mesh generation tool that is programmatically integrated with a system-level design and simulation environment, thereby enabling the direct generation of PDE solver input from a system-level design and simulation environment and a method for using the mesh generation tool

10.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127